MEMORANDUM **
The motion to proceed in forma pauperis is granted.
Jose Garcia Torres’ “Petition for Panel Rehearing,” received on July 2, 2007, is construed as an opposition to respondent’s motion for summary disposition. So construed, the Clerk shall file the opposition.
Jose Garcia Torres petitions for review of a Board of Immigration Appeals’ (“BIA”) order denying his second motion to reopen.
The BIA did not abuse its discretion in denying petitioner’s second motion to reopen as untimely and number-barred. See 8 C.F.R. § 1003.2(c)(2), (3); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
To the extent petitioner also challenges the decision of the BIA not to reopen proceedings sua sponte, this court lacks jurisdiction to review the BIA’s discretionary decision not to reopen under its sua sponte authority. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). Accordingly, the petition is dismissed in part for lack of jurisdiction.
All other pending motions are denied as moot.
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.